25 F.3d 1040NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Ben Franklin STATON, Plaintiff Appellant,v.Howard F. PORTER;  James L. Comblas, III;  Albemarle CountyPolice Department, Defendants Appellees.Ben Franklin STATON, Plaintiff Appellant,v.Howard F. PORTER;  James L. Comblas, III;  Albemarle CountyPolice Department, Defendants Appellees.
Nos. 94-6212, 94-6279.
United States Court of Appeals, Fourth Circuit.
Submitted April 29, 1994.Decided June 16, 1994.

Appeals from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, District Judge.  (CA-94-93-R).
Ben Franklin Staton, appellant pro se.
W.D.Va.
AFFIRMED.
Before PHILLIPS and MURNAGHAN, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order dismissing without prejudice his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Accordingly, we affirm on the reasoning of the district court.*  Staton v. Porter, No. CA-94-93-R (W.D.Va. Feb. 15, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 To the extent Staton challenges the validity of his confinement by attacking whether probable cause existed to support the warrant pursuant to which police seized his vehicle, he must exhaust state remedies as required by 28 U.S.C. Sec. 2254(b) (1988), before proceeding in federal court.   See Todd v. Baskerville, 712 F.2d 70, 72-73 (4th Cir.1983)